Name: Commission Regulation (EU) 2015/445 of 17 March 2015 amending Regulation (EU) No 1178/2011 as regards technical requirements and administrative procedures related to civil aviation aircrew Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  air and space transport;  employment;  organisation of transport;  education
 Date Published: nan

 18.3.2015 EN Official Journal of the European Union L 74/1 COMMISSION REGULATION (EU) 2015/445 of 17 March 2015 amending Regulation (EU) No 1178/2011 as regards technical requirements and administrative procedures related to civil aviation aircrew (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 7(6) and 8(5), Whereas: (1) Commission Regulation (EU) No 1178/2011 (2) lays down the technical and administrative procedures related to civil aviation aircrew. (2) Some Member States have found that certain requirements of Regulation (EU) No 1178/2011 place an undue and disproportionate administrative or economic burden on themselves or on stakeholders and have notified their intention to grant approval for derogations from certain requirements in accordance with Article 14(6) of Regulation (EC) No 216/2008. (3) Those proposed approvals for derogations have been analysed by the European Aviation Safety Agency, which has resulted in a recommendation to the Commission on the compliance of the proposed approvals with the applicable conditions. (4) Member States and general aviation stakeholders have also identified certain requirements which are considered disproportionate to the activities involved and the associated risks. (5) A number of editorial errors leading to unintended implementation difficulties have also been identified in Regulation (EU) No 1178/2011. (6) Therefore, the requirements set out in Regulation (EU) No 1178/2011 should be amended in order to introduce the derogations that have a clear rulemaking effect, to introduce certain alleviations for general aviation and to correct certain editorial errors. (7) In addition, on the basis of feedback from Member States and stakeholders it has been found that the requirements of Annex VII of Regulation (EU) No 1178/2011 may be disproportionate to the activity and associated risk of training organisations providing training only for the light aircraft pilot licence, private pilot licence, balloon pilot licence and sailplane pilot licence. (8) Member States and stakeholders agree that there is therefore a general need to allow more time to develop a more appropriate set of rules for general aviation activities which are better suited to the activities of this aviation sector without reducing safety standards. (9) Moreover, to allow the necessary time to develop those rules, the date of application of the provisions of Annex VII to Regulation (EU) No 1178/2011 for training organisations providing training only for national licences that are eligible for conversion into Part-FCL light aircraft pilot licences, balloon pilot licences and sailplane pilot licences should be postponed to 8 April 2018. (10) Regulation (EU) No 1178/2011 should therefore be amended accordingly. (11) As Commission Regulation (EU) No 290/2012 (3), which amends Regulation (EU) No 1178/2011, contains an autonomous provision on the date of application of the provisions of Annexes VI and VII to Regulation (EU) No 1178/2011, it should also be amended in order to ensure legal certainty and clarity. (12) The measures provided for in this Regulation are in accordance with the Opinion of the European Aviation Safety Agency Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EU) No 1178/2011 is amended as follows: (1) in Article 8, paragraph 1 is replaced by the following: 1. Without prejudice to Article 12 of Regulation (EC) No 216/2008 and where there are no agreements concluded between the Union and a third country covering pilot licensing, Member States may accept third country licences, ratings or certificates, and associated medical certificates issued by or on behalf of third countries, in accordance with the provisions of Annex III to this Regulation.; (2) in Article 10a, paragraph 3 is replaced by the following: 3. JAR-compliant training organisations shall be allowed to provide training for a Part-FCL private pilot licence (PPL), for the associated ratings included in the registration and for a light aircraft pilot licence (LAPL) until 8 April 2018 without complying with the provisions of Annex VI and VII, provided that they were registered before 8 April 2015.; (3) Article 12 is amended as follows: (a) paragraph 2 is replaced by the following: 2. By way of derogation from paragraph 1, Member States may decide not to apply the following provisions of Annex I until 8 April 2015: (a) the provisions related to pilot licences of powered-lift aircraft and airships; (b) the provisions of point FCL.820; (c) in the case of helicopters, the provisions of Section 8 of Subpart J; (d) the provisions of Section 11 of Subpart J. ; (b) the following paragraph 2a is inserted: 2a. By way of derogation from paragraph 1, Member States may decide not to apply the following provisions of Annex I until 8 April 2018: (a) the provisions related to pilot licences of sailplanes and balloons; (b) the provisions of Subpart B; (c) the provisions of points FCL.800, FCL.805, FCL.815; (d) the provisions of Section 10 of Subpart J. ; (c) paragraph 4 is replaced by the following: 4. By way of derogation from paragraph 1, Member States may decide not to apply the provisions of this Regulation until 8 April 2016 to pilots holding a licence and associated medical certificate issued by a third country involved in the non-commercial operation of aircraft as specified in Article 4(1)(b) or (c) of Regulation (EC) No 216/2008.; (4) Annexes I, II, III, VI and VII are amended in accordance with the Annexes to this Regulation. Article 2 In Commission Regulation (EU) No 290/2012, in Article 2, paragraph 2, point (f) is deleted. Article 3 1. This Regulation shall enter into force on 8 April 2015. 2. By way of derogation from paragraph 1, the amendments to the provisions in FCL315.A, FCL.410.A, FCL.725.A of Annex I shall apply from 8 April 2018. 3. By way of derogation from paragraph 1, Member States may decide not to apply the provisions of Annexes VI and VII to a training organisation providing training only for a national licence that is eligible in accordance with Article 4(3) of Regulation (EU) No 1178/2011, for conversion into a Part-FCL light aircraft pilot licence (LAPL), sailplane pilot licence (SPL) or balloon pilot licence (BPL) until 8 April 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1). (3) Commission Regulation (EU) No 290/2012 of 30 March 2012 amending Regulation (EU) No 1178/2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council) (OJ L 100, 5.4.2012, p. 1). ANNEX I Annex I to Regulation (EU) No 1178/2011 is amended as follows: (1) FCL.065 is replaced by the following: FCL.065 Curtailment of privileges of licence holders aged 60 years or more in commercial air transport (a) Age 60-64. Aeroplanes and helicopters. The holder of a pilot licence who has attained the age of 60 years shall not act as a pilot of an aircraft engaged in commercial air transport except as a member of a multi-pilot crew. (b) Age 65. Except in the case of a holder of a balloon or sailplane pilot licence, the holder of a pilot licence who has attained the age of 65 years shall not act as a pilot of an aircraft engaged in commercial air transport. (c) Age 70. The holder of a balloon or sailplane pilot licence who has attained the age of 70 years shall not act as a pilot of a balloon or a sailplane engaged in commercial air transport. (2) FCL.105.B is replaced by the following: FCL.105.B LAPL(B)  Privileges The privileges of the holder of an LAPL for balloons are to act as PIC on hot-air balloons or hot-air airships with a maximum of 3 400 m3 envelope capacity or gas balloons with a maximum of 1 260 m3 envelope capacity, carrying a maximum of 3 passengers, such that there are never more than 4 persons on board of the balloon. (3) In FCL.210.A, point (a) is replaced by the following; (a) Applicants for a PPL(A) shall have completed at least 45 hours of flight instruction in aeroplanes or TMGs, 5 of which may have been completed in an FSTD, including at least: (1) 25 hours of dual flight instruction; and (2) 10 hours of supervised solo flight time, including at least 5 hours of solo cross-country flight time with at least 1 cross-country flight of at least 270 km (150 NM), during which full stop landings at 2 aerodromes different from the aerodrome of departure shall be made. (4) FCL.230.B is replaced by the following: FCL.230.B BPL  Recency requirements (a) Holders of a BPL shall only exercise the privileges of their licence when they have completed in one class of balloons in the last 24 months at least: (1) 6 hours of flight time as PIC, including 10 take-offs and landings; and (2) 1 training flight with an instructor in a balloon within the appropriate class; (3) in addition, in the case of pilots qualified to fly more than one class of balloons, in order to exercise their privileges in the other class, they shall have completed at least 3 hours of flight time on that class within the last 24 months, including 3 take-offs and landings. (b) Holders of a BPL shall only operate a balloon of the same a group of the balloon in which the training flight is completed or a balloon of a group with a smaller envelope size; (c) Holders of a BPL who do not comply with the requirements in (a) shall, before they resume the exercise of their privileges: (1) pass a proficiency check with an examiner in a balloon within the appropriate class; or (2) perform the additional flight time or take-offs and landings, flying dual or solo under the supervision of an instructor, in order to fulfil the requirements in (a). (d) In the case of (c)(1) the holder of the BPL shall only operate a balloon of the same group of the balloon in which the proficiency check is completed or a balloon of a group with a smaller envelope size. (5) In Section 2 Specific requirements for the aeroplane category in subpart D, the following point FCL.315.A CPL  Training course is added: FCL.315.A CPL  Training course Theoretical knowledge and flight instruction for the issue of a CPL(A) shall include upset prevention and recovery training. (6) In FCL.410.A, point (a) is replaced by the following: (a) Course. An applicant for an MPL shall have completed a training course of theoretical knowledge and flight instruction at an ATO in accordance with Appendix 5 to this Part. Theoretical knowledge and flight instruction for the issue of an MPL shall include upset prevention and recovery training. (7) In FCL.725.A, the following point (c) is added: (c) Multi-pilot aeroplanes. The training course for the issue of a multi-pilot aeroplane type rating shall include theoretical knowledge and flight instruction in upset prevention and recovery. (8) In FCL.740.A, point (b) is replaced by the following: (b) Revalidation of single-pilot single-engine class ratings. (1) Single-engine piston aeroplane class ratings and TMG ratings. For revalidation of single-pilot single-engine piston aeroplane class ratings or TMG class ratings the applicant shall: (i) within the 3 months preceding the expiry date of the rating, pass a proficiency check in the relevant class in accordance with Appendix 9 to this Part with an examiner; or (ii) within the 12 months preceding the expiry date of the rating, complete 12 hours of flight time in the relevant class, including:  6 hours as PIC,  12 take-offs and 12 landings, and  refresher training of at least 1 hour of total flight time with a flight instructor (FI) or a class rating instructor (CRI). Applicants shall be exempted from this refresher training if they have passed a class or type rating proficiency check, skill test or assessment of competence in any other class or type of aeroplane. (2) When applicants hold both a single-engine piston aeroplane-land class rating and a TMG rating, they may complete the requirements of (1) in either class or a combination thereof, and achieve revalidation of both ratings. (3) Single-pilot single-engine turbo-prop aeroplanes. For revalidation of single-engine turbo-prop class ratings applicants shall pass a proficiency check on the relevant class in accordance with Appendix 9 to this Part with an examiner, within the 3 months preceding the expiry date of the rating. (4) When applicants hold both a single-engine piston aeroplane-land class rating and a single-engine piston aeroplane-sea class rating, they may complete the requirements of (1)(ii) in either class or a combination thereof, and achieve the fulfilment of these requirements for both ratings. At least 1 hour of required PIC time and 6 of the required 12 take-offs and landings shall be completed in each class. (9) In FCL.825, in point (g), paragraph (6) is replaced by the following: (6) For a multi-engine EIR, the proficiency check for the revalidation or renewal, and the training flight required in point (g)(2)(ii) have to be completed in a multi-engine aeroplane. If the pilot also holds a single-engine EIR, this proficiency check shall also achieve revalidation or renewal of the single-engine EIR. The training flight completed in a multi-engine aeroplane shall also fulfil the training flight requirement for the single-engine EIR. (10) In FCL.915, the following point (d) is added: (d) Credit for extension to further types shall take into account the relevant elements as defined in the operational suitability data in accordance with Part-21. (11) The following point FCL.945 is added: FCL.945 Obligations for instructors Upon completion of the training flight for the revalidation of an SEP or TMG class rating in accordance with FCL.740.A (b)(1) and only in the event of fulfilment of all the other revalidation criteria required by FCL.740.A (b)(1) the instructor shall endorse the applicant's licence with the new expiry date of the rating or certificate, if specifically authorised for that purpose by the competent authority responsible for the applicant's licence. (12) FCL.910.TRI is amended as follows: (a) point (b) is replaced by the following: (b) TRI for aeroplanes and for powered-lift aircraft  TRI(A) and TRI(PL). The privileges of a TRI are restricted to the type of aeroplane or powered-lift aircraft in which the training and the assessment of competence was taken. Unless otherwise determined by in the operational suitability data established in accordance with Part-21, the privileges of the TRI shall be extended to further types when the TRI has: (1) completed within the 12 months preceding the application, at least 15 route sectors, including take-offs and landings on the applicable aircraft type, of which 7 sectors may be completed in an FFS; (2) completed the technical training and flight instruction parts of the relevant TRI course; (3) passed the relevant sections of the assessment of competence in accordance with FCL.935 in order to demonstrate to an FIE or a TRE qualified in accordance with Subpart K his/her ability to instruct a pilot to the level required for the issue of a type rating, including pre-flight, post-flight and theoretical knowledge instruction. (b) in point (c), paragraph 1 is replaced be the following: (c) TRI for helicopters  TRI(H). (1) The privileges of a TRI(H) are restricted to the type of helicopter in which the skill test for the issue of the TRI certificate was taken. Unless otherwise determined by in the operational suitability data established in accordance with Part-21, the privileges of the TRI shall be extended to further types when the TRI has: (i) completed the appropriate type technical part of the TRI course on the applicable type of helicopter or an FSTD representing that type; (ii) conducted at least 2 hours of flight instruction on the applicable type, under the supervision of an adequately qualified TRI(H); and (iii) passed the relevant sections of the assessment of competence in accordance with FCL.935 in order to demonstrate to an FIE or TRE qualified in accordance with Subpart K his/her ability to instruct a pilot to the level required for the issue of a type rating, including pre-flight, post-flight and theoretical knowledge instruction. (13) In FCL.905.CRI, in point (a), the following paragraph 3 is added: (3) extension of LAPL(A) privileges to another class or variant of aeroplane. (14) In FCL.1005, in point (a), paragraph 1 is replaced by the following: (1) to whom they have provided more than 25 % of the required flight instruction for the licence, rating or certificate for which the skill test or assessment of competence is being taken; or (15) In FCL.1005.CRE, the following point (c) is added: (c) skill tests for the extension of LAPL(A) privileges to another class or variant of aeroplane. (16) Section A of Appendix 1 is amended as follows: (a) the title is replaced by the following:A. CREDITING OF THEORETICAL KNOWLEDGE FOR THE ISSUE OF A PILOT LICENCE  BRIDGE INSTRUCTION AND EXAMINATION REQUIREMENTS (b) paragraph 1.2 is replaced by the following: 1.2. Without prejudice to the paragraph above, for the issue of an LAPL, PPL, BPL or SPL, the holder of a licence in another category of aircraft shall receive theoretical knowledge instruction and pass theoretical knowledge examinations to the appropriate level in the following subjects:  Principles of Flight,  Operational Procedures,  Flight Performance and Planning,  Aircraft General Knowledge,  Navigation. (c) the following paragraph 1.4 is added: 1.4. Notwithstanding paragraph 1.2, for the issue of an LAPL(A), the holder of an LAPL(S) with TMG extension shall demonstrate an adequate level of theoretical knowledge for the single-engine piston aeroplane-land class in accordance with FCL.135.A(a)(2). (17) In Appendix 6, Section Aa is amended as follows: (a) paragraph 1 is replaced by the following: 1. The aim of the competency-based modular flying training course is to train PPL or CPL holders for the instrument rating, taking into account prior instrument flight instruction and experience. It is designed to provide the level of proficiency needed to operate aeroplanes under IFR and in IMC. The course shall be taken within an ATO or consist of a combination of instrument flight instruction provided by an IRI(A) or an FI(A) holding the privilege to provide training for the IR and flight instruction within an ATO. (b) paragraph 6 is amended as follows: (i) in point (a)(i), (B) is replaced by the following; (B) prior experience of instrument flight time as PIC on aeroplanes, under a rating providing the privileges to fly under IFR and in IMC, (ii) in point (b)(i), (B) is replaced by the following; (B) prior experience of instrument flight time as PIC on aeroplanes, under a rating giving the privileges to fly under IFR and in IMC, (18) In Section A of Appendix 9, paragraphs 4 and 5 are replaced by the following: 4. Unless otherwise determined in the operational suitability data established in accordance with Part-21, the syllabus of flight instruction, the skill test and the proficiency check shall comply with this Appendix. The syllabus, skill test and proficiency check may be reduced to give credit for previous experience on similar aircraft types, as determined in the operational suitability data established in accordance with Part-21. 5. Except in the case of skill tests for the issue of an ATPL, when so defined in the operational suitability data established in accordance with Part-21 for the specific aircraft, credit may be given for skill test items common to other types or variants where the pilot is qualified. ANNEX II In Section A of Annex II to Regulation (EU) No 1178/2011, point (d) of paragraph 1 is replaced by the following: (d) comply with the requirements set out in the following table: National licence held Total flying hours experience Any further requirements Replacement Part-FCL licence and conditions (where applicable) Removal of conditions (1) (2) (3) (4) (5) ATPL(A) > 1 500 as PIC on multi-pilot aeroplanes None ATPL(A) Not applicable (a) ATPL(A) > 1 500 on multi-pilot aeroplanes None as in (c)(4) as in (c)(5) (b) ATPL(A) > 500 on multi-pilot aeroplanes Demonstrate knowledge of flight planning and performance as required by FCL.515 ATPL(A), with type rating restricted to co-pilot Demonstrate ability to act as PIC as required by Appendix 9 to Part-FCL (c) CPL/IR(A) and passed an ICAO ATPL theory test in the Member State of licence issue (i) demonstrate knowledge of flight planning and performance as required by FCL.310 and FCL.615(b) (ii) meet remaining requirements of FCL.720.A(c) CPL/IR(A) with ATPL theory credit Not applicable (d) CPL/IR(A) > 500 on multi-pilot aeroplanes, or in multi-pilot operations on single-pilot aeroplanes CS-23 commuter category or equivalent in accordance with the relevant requirements of Part-CAT and Part-ORO for commercial air transport (i) pass an examination for ATPL(A) knowledge in the Member State of licence issue (1) (ii) meet remaining requirements of FCL.720.A(c) CPL/IR(A) with ATPL theory credit Not applicable (e) CPL/IR(A) > 500 as PIC on single-pilot aeroplanes None CPL/IR(A) with class ratings and type ratings restricted to single-pilot aeroplanes Obtain multi-pilot type rating in accordance with Part-FCL (f) CPL/IR(A) < 500 as PIC on single-pilot aeroplanes Demonstrate knowledge of flight planning and flight performance for CPL/IR level As (4)(f) As (5)(f) (g) CPL(A) > 500 as PIC on single-pilot aeroplanes Night rating, if applicable CPL(A), with type/class ratings restricted to single-pilot aeroplanes (h) CPL(A) < 500 as PIC on single-pilot aeroplanes (i) Night rating, if applicable; (ii) demonstrate knowledge of flight performance and planning as required by FCL.310 as (4)(h) (i) PPL/IR(A)  ¥ 75 in accordance with IFR PPL/IR(A) (the IR restricted to PPL) Demonstrate knowledge of flight performance and planning as required by FCL.615(b) (j) PPL(A)  ¥ 70 on aeroplanes Demonstrate the use of radio navigation aids PPL(A) (k) (1) CPL holders already holding a type rating for a multi-pilot aeroplane are not required to have passed an examination for ATPL(A) theoretical knowledge whilst they continue to operate that same aeroplane type, but will not be given ATPL(A) theory credit for a Part-FCL licence. If they require another type rating for a different multi-pilot aeroplane, they must comply with column (3), row (e)(i) of the above table. ANNEX III Annex III to Regulation (EU) No 1178/2011 is amended as follows: (1) In Section A VALIDATION OF LICENCES, in paragraph 3, point (f) is replaced by the following: (f) in the case of helicopters, comply with the experience requirements set out in the following table: Licence held Total flying hours experience Privileges (1) (2) (3) ATPL(H) valid IR > 1 000 hours as PIC on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as PIC in VFR and IFR operations (a) ATPL(H) no IR privileges > 1 000 hours as PIC on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as PIC in VFR operations (b) ATPL(H) valid IR > 1 000 hours as pilot on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as co-pilot in VFR and IFR operations (c) ATPL(H) no IR privileges > 1 000 hours as pilot on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as co-pilot in VFR operations (d) CPL(H)/IR (1) > 1 000 hours as pilot on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as co-pilot (e) CPL(H)/IR > 1 000 hours as PIC in commercial air transport since gaining an IR Commercial air transport in single-pilot helicopters as PIC (f) ATPL(H) with or without IR privileges, CPL(H)/IR, CPL(H) > 700 hours in helicopters other than those certificated under CS-27/29 or equivalent, including 200 hours in the activity role for which acceptance is sought, and 50 hours in that role in the last 12 months Exercise of privileges in helicopters in operations other than commercial air transport (g) (2) In Section A VALIDATION OF LICENCES, in paragraph 6, point (b) is replaced by the following: (b) is employed, directly or indirectly, by an aircraft manufacturer or by an aviation authority. (3) In Section A VALIDATION OF LICENCES, the following paragraphs 7 and 8 are added: 7. Notwithstanding the provisions of the paragraphs above, Member States may, for, competition flights or display flights of limited duration, accept a licence issued by a third country allowing the holder to exercise the privileges of a PPL, SPL or BPL provided: (a) prior to the event, the organiser of the competition or display flights provides the competent authority with adequate evidence on how it will ensure that the pilot will be familiarised with the relevant safety information and manage any risk associated with the flights; and (b) the applicant holds an appropriate licence and medical certificate and associated ratings or qualifications issued in accordance with Annex 1 to the Chicago Convention. 8. Notwithstanding the provisions of the paragraphs above, Member States may accept a PPL, SPL or BPL issued in compliance with the requirements of Annex 1 to the Chicago Convention by a third country for a maximum of 28 days per calendar year for specific non-commercial tasks provided the applicant: (a) holds an appropriate licence and medical certificate and associated ratings or qualifications issued in accordance with Annex 1 to the Chicago Convention; and (b) has completed at least one acclimatisation flight with a qualified instructor prior to carrying out the specific tasks of limited duration. (1) CPL(H)/IR holders on multi-pilot helicopters shall have demonstrated ICAO ATPL(H) level knowledge before acceptance. ANNEX IV Annex VI to Regulation (EU) No 1178/2011 is amended as follows: (1) In ARA.GEN.305, the following point (ca) is inserted: (ca) Notwithstanding (c), for organisations only providing training towards the LAPL, PPL, SPL or BPL and associated ratings and certificates, an oversight planning cycle not exceeding 48 months shall be applied. The oversight planning cycle shall be reduced if there is evidence that the safety performance of the organisation holder has decreased. The oversight planning cycle may be extended to a maximum of 72 months, if the competent authority has established that, during the previous 48 months: (1) the organisation has demonstrated an effective identification of aviation safety hazards and management of associated risks, as demonstrated by the results of the annual review in accordance with ORA.GEN.200(c); (2) the organisation has continuously maintained control over all changes in accordance with ORA.GEN.130 as demonstrated by the results of the annual review in accordance with ORA.GEN.200(c); (3) no level 1 findings have been issued; and (4) all corrective actions have been implemented within the time period accepted or extended by the competent authority as defined in ARA.GEN.350(d)(2). (2) In ARA.FCL.200, the following point (d) is added: (d) Endorsement of licence by instructors. Before specifically authorising certain instructors to revalidate a single-engine piston or TMG class rating, the competent authority shall develop appropriate procedures. (3) The following point ARA.MED.330 is added: ARA.MED.330 Special medical circumstances (a) When new medical technology, medication or procedures are identified that may justify a fit assessment of applicants otherwise not in compliance with the requirements, research may be carried out to gather evidence on the safe exercise of the privileges of the licence. (b) In order to undertake research, a competent authority, in cooperation with at least one other competent authority, may develop and evaluate a medical assessment protocol based on which these competent authorities may issue a defined number of pilot medical certificates with appropriate limitations. (c) AeMCs and AMEs may only issue medical certificates on the basis of a research protocol if instructed to do so by the competent authority. (d) The protocol shall be agreed between the competent authorities concerned and shall include as a minimum: (1) a risk assessment; (2) a literature review and evaluation to provide evidence that issuing a medical certificate based on the research protocol would not jeopardise the safe exercise of the privileges of the licence; (3) detailed selection criteria for pilots to be admitted to the protocol; (4) the limitations that will be endorsed on the medical certificate; (5) the monitoring procedures to be implemented by the competent authorities concerned; (6) the determination of end points for terminating the protocol. (e) The protocol shall be compliant with relevant ethical principles. (f) The exercise of licence privileges by licence holders with a medical certificate issued on the basis of the protocol shall be restricted to flights in aircraft registered in the Member States involved in the research protocol. This restriction shall be indicated on the medical certificate. (g) The participating competent authorities shall: (1) provide the Agency with: (i) the research protocol before implementation; (ii) the details and qualifications of the nominated focal point of each participating competent authority; (iii) documented reports of regular evaluations of its effectiveness; (2) provide the AeMCs and AMEs within their jurisdiction with details of the protocol before implementation for their information. (4) Appendix I is replaced by the following: Appendix I Flight crew licence The flight crew licence issued by a Member State in accordance with Part-FCL shall conform to the following specifications: (a) Content. The item number shown shall always be printed in association with the item heading. Items I to XI are the permanent  items and items XII to XIV are the variable  items which may appear on a separate or detachable part of the main form. Any separate or detachable part shall be clearly identifiable as part of the licence. (1) Permanent items: (I) State of licence issue; (II) title of licence; (III) serial number of the licence commencing with the UN country code of the State of licence issue and followed by FCL  and a code of numbers and/or letters in Arabic numerals and in Latin script; (IV) name of holder (in Latin script, even if the script of the national language(s) is other than Latin); (IVa) date of birth; (V) holder's address; (VI) nationality of holder; (VII) signature of holder; (VIII) competent authority and, where necessary, conditions under which the licence was issued; (IX) certification of validity and authorisation for the privileges granted; (X) signature of the officer issuing the licence and the date of issue; and (XI) seal or stamp of the competent authority. (2) Variable items: (XII) ratings and certificates: class, type, instructor certificates, etc., with dates of expiry. Radio telephony (R/T) privileges may appear on the licence form or on a separate certificate; (XIII) remarks: i.e. special endorsements relating to limitations and endorsements for privileges, including endorsements of language proficiency, ratings for Annex II aircraft when used for commercial air transportation; and (XIV) any other details required by the competent authority (e.g. place of birth/place of origin). (b) Material. The paper or other material used will prevent or readily show any alterations or erasures. Any entries or deletions to the form will be clearly authorised by the competent authority. (c) Language. Licences shall be written in the national language(s) and in English and such other languages as the competent authority deems appropriate. Cover page Page 2 Page 3 Additional pages  Requirements: Pages 1, 2, and 3 of the licence shall be in accordance with the format laid down in the model in this point. The competent authority shall include additional customized pages containing tables which shall contain at least the following information:  Ratings, certificates, endorsements and privileges;  Expiry dates of the ratings, the instructor and examiner certificate privileges;  Dates of the test or check;  Remarks and restrictions (operational limitations);  Fields for the examiner and/or instructor certificate number and signature, as applicable;  Abbreviations. These additional pages are intended for use by the competent authority, or by specifically authorised instructors or examiners. Initial issues of ratings or certificates shall be entered by the competent authority. Revalidation or renewal of ratings or certificates may be entered by the competent authority or by specifically authorised instructors or examiners. Operational limitations shall be entered in Remarks and Restrictions  against the appropriate restricted privilege, e.g. IR skill test taken with co-pilot, restricted instruction privileges to 1 aircraft type. Ratings that are not validated may be removed from the licence by the competent authority. (5) In Appendix II, Item 9 of the instructions relating to the Standard EASA format for cabin crew attestations is replaced by the following: Item 9: If the competent authority is the issuing body, the term competent authority  and official seal, stamp or logo shall be entered. In this case only, the competent authority may determine if its official seal, stamp or logo shall also be entered under Item 8. ANNEX V In Annex VII to Regulation (EU) No 1178/2011, in ORA.GEN.200, the following point (c) is added: (c) Notwithstanding point (a), in an organisation providing training only for the LAPL, PPL, SPL or BPL and the associated ratings or certificates, safety risk management and compliance monitoring defined in points (a)(3) and (a)(6) may be accomplished by an organisational review, to be performed at least once every calendar year. The competent authority shall be notified about the results of this review by the organisation without undue delay.